Citation Nr: 0007714	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the distal radius.

2.  Entitlement to an increased rating for postoperative 
residuals of right ganglion cyst incision, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 until 
September 1944.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of May 1998 and June 1998 from the Boston, Massachusetts 
Regional Office (RO) which denied an increased rating for 
postoperative residuals of the right ganglion cyst incision, 
and service connection for residuals of fracture of the 
distal right radius, respectively.

After a review of the record, the Board is of the opinion 
that the issue of an increased rating for postoperative 
residuals of the right ganglion cyst should be addressed in a 
REMAND following the ORDER portion of this decision.  


FINDING OF FACT

The claim for service connection for residuals of fracture of 
the distal right radius is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for residuals of fracture of 
the distal right radius is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he sustained a fracture of the 
right wrist in a parachute jump in service and now has 
residuals thereof which include traumatic arthritis and 
ankylosis for which service connection should now be granted 
by the Board. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for 90 days during a period of war or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113; 38 C.F.R. § § 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1999).

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for residuals of 
fracture of the distal right radius.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

Review of the service medical records discloses that the 
veteran was reported to have made a faulty parachute jump in 
December 1943 and sustained a fracture of the right tibia and 
fibula.  He was hospitalized for an extended period during 
which a ganglion of the right wrist was excised in May 1944.  
Upon discharge from hospitalization in September 1944, a 
pertinent diagnosis of ganglion, right wrist, type and cause 
undetermined, was rendered.  

The post service record reflects that the appellant was 
afforded VA examinations in April 1945, February 1946 and 
December 1949 and no reference to any history of right wrist 
trauma as the result of a parachute jump in service was 
recorded.  The appellant's private physician did not refer to 
right wrist injury in a detailed medical report in September 
1951.  

In February 1953, the veteran underwent excision of bilateral 
ganglia of the wrist.  He was reported to have stated at that 
time that he had first noticed a small swelling on the dorsum 
of the right wrist about eight years before.  He indicated 
that during the past four to five years, it had become 
painful with use of the hand, and that he had observed the 
same condition of the left wrist.  On VA examination in 
December 1962, scars of the left and right wrists were noted 
to be well healed.  

The veteran was afforded a VA examination in June 1968 
whereupon an X-ray of the right wrist was obtained showing no 
bone or joint abnormality at that time.  On VA examination in 
September 1979, the veteran complained of aching and swelling 
of the right wrist but no abnormality of the wrist was seen 
on radiological study at that time.  VA X-rays of right wrist 
in January 1988 disclosed no osseous or articular pathology.

The appellant sought treatment as an outpatient in January 
1991 for soreness of the right wrist.  He rendered a history 
of right leg fracture as the result of a parachute jump in 
1943, but did not indicate that he had sustained any injury 
to the right wrist in that way.  He did relate that he had 
had surgery on the right wrist on two previous occasions.  On 
VA examination in July 1993, the veteran rendered a history 
of torn ligaments in both wrists which had been repaired.  

A VA outpatient clinic record dated in July 1994 reflects 
that the veteran first rendered a history of trauma to both 
wrists as a result of a parachute jump in 1944.  It was noted 
that he denied wrist fracture but did say that he had had 
ligament damage as a result thereof.  It was reported at that 
time that an X-ray revealed degenerative changes of the 
carpal metacarpal joint and radial carpal articulation.  The 
veteran was afforded a VA examination in August 1996 and 
rendered a history of injury to both wrists as the result of 
a parachute jump in service in 1943, and was reported to have 
stated that while hospitalized, surgery was performed on both 
wrists.  It was not indicated that the claims folder was 
available for review at that time.  An X-ray of the right 
wrist was interpreted as showing evidence of osteoarthritis 
involving the first intercarpal and metacarpal joint.  It was 
also noted that there was a well-healed distal radial 
fracture.  Following examination, it was the examiner's 
opinion that all the findings relative to the right wrist 
were due to the service-connected injury. 

The veteran stated upon VA examination in May 1998 that he 
was seen in service for evaluation of his right wrist which 
was injured after he landed on his outstretched arms as the 
result of a parachute jump in 1944.  He indicated that he 
underwent two operations on the wrist and that 35 years 
before, he had had a tendon procedure done.  He related that 
since that time, he had had increasing pain on motion of the 
right wrist for which he currently wore a wrist support, and 
said he could not use the wrist for any hard work.  The 
examiner referred to X-rays performed in August 1996 which 
showed osteoarthritis and a healed distal right radial 
fracture.  Following examination, an assessment was rendered 
of post traumatic osteoarthritis of the first intercarpal and 
metacarpal phalangeal joints with a healed distal fracture of 
the radius secondary to trauma sustained during a parachute 
jump in 1944.  

Analysis

The Board points out in this instance that while the veteran 
asserts that he has residuals of fracture of the right distal 
radius as the result of trauma to the right wrist in service, 
the evidence does not support this assessment.  It is shown 
that the appellant did undergo surgery for a ganglion cyst of 
the right wrist while hospitalized in May 1943 for right leg 
fractures, but that no history of right wrist injury was 
recorded at that time.  The post service clinical record 
indicates that the veteran's right wrist eventually became 
symptomatic, but radiological studies throughout the years 
revealed no abnormality of the right wrist until degenerative 
changes were indicated on VA outpatient X-ray in 1994.  
However, as arthritis was not shown to at least a degree of 
10 percent within one year from the date of termination of 
service, it may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. § § 1101, 1112, 1113; 38 C.F.R. 
§ § 3.307, 3.309.  The VA outpatient clinic note of July 1994 
is shown to be first instance of record that the appellant 
provided a history of trauma to the right wrist as the result 
of a parachute jump in service.  Subsequent thereto, 
physicians on VA examinations in August 1996 and May 1998 
provided opinions to the effect that a fracture shown on X-
ray on the former occasion was attributable to injury to the 
right wrist in service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent evidence is required to make a 
claim "plausible" or "possible."  Murphy, 1 Vet.App. at 81.  
It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  However, an unenhanced report of history 
transcribed by a medical examiner does not constitute 
"competent medical evidence".  LeShore v. Brown, 8 Vet.App. 
406 (1995).  

The Board points out in this instance that a careful review 
of the service medical records as well as the extensive 
clinical evidence generated in the years immediately 
following active duty reflects absolutely no complaints, 
treatment or findings of trauma to the right wrist as the 
result of the veteran's parachute jump in 1943.  Therefore, 
while the VA examiners did indeed relate the right wrist 
fracture indicated on X-ray in 1996 to trauma in service, 
such opinions clearly appear to have been rendered on the 
basis of medical history reported by the veteran alone.  
There is no indication that the clinical record was available 
for review by either examiner prior to examination.  As it is 
clearly not demonstrated that there was traumatic injury to 
the right wrist in service, there is no competent medical 
evidence in this regard to find that the appellant now has 
residuals of fracture of the distal right radius on account 
of an inservice injury.  Consequently, the appellant's own 
assertions that current fracture residuals of the right wrist 
are of service onset do not constitute cognizable evidence 
upon which to reach the merits of this matter. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a distal right radius fracture which 
was incurred in service, his claim of service connection for 
residuals of such is not well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appeal is denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.



ORDER

The claim for service connection for residuals of fracture of 
the distal right radius is not well grounded; the appeal is 
thus denied.


REMAND

With respect to the claim for an increased rating for 
residuals of right ganglion cyst excision, the Board observes 
that the veteran has been shown to have increasing difficulty 
with his right wrist and hand for which he currently wears a 
wrist support.  On most recent VA examinations in August 1996 
and May 1998, findings included diminished grip strength, 
significantly limited motion and some hypesthesia.  The Board 
notes that it appears that neither of those examiners had the 
appellant's clinical record for review prior to examination, 
and both attributed all of the current right wrist findings, 
including a well-healed distal radius fracture, to the 
veteran's reported history of injury in service.  The Board 
points out, however, that it has been determined by the Board 
that the distal radial fracture observed on X-ray in August 
1996 is not service-connected.  In view of such, the Board 
thus finds that additional development of the evidence is 
warranted in order to ascertain and separate the 
symptomatology reasonably attributable to the service-
connected right ganglion cyst removal, from that which may be 
related to other nonservice-connected causes.  The Board is 
of the opinion that a current VA examination should be 
scheduled for this purpose; one which takes into account the 
records of prior medical treatment to provide a medical 
opinion, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be scheduled 
for a VA examination, to be conducted by 
an appropriate specialist, to determine 
the nature and etiology of any and all 
right wrist pathology now indicated.  
All necessary tests and studies, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The examiner must be provided 
with the appellant's claims folder and a 
copy of this remand for review prior to 
conducting the examination.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should 
provide a specific opinion as to what 
right wrist and hand symptoms may 
reasonably be attributable to removal of 
the ganglion cyst, to include whether or 
not degenerative changes of the right 
wrist are related to ganglion cyst 
excision.  The examiner should reconcile 
his/her opinion with any conflicting 
medical opinion of record.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The examination report 
should be returned in a legible 
narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
an increased rating for postoperative 
residuals of right ganglion cyst 
incision to determine whether or not it 
may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

